DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on August 8, 2022 has been entered.

Response to Amendment

	Claims 1-13, 15-17, 19-26, and 28-30 are cancelled.  Claim 14 has been amended as requested in the amendment filed on August 8, 2022. Following the amendment, claims 14, 18, 27, and 31-37 are pending in the instant application, and are under examination in the instant office action.
Independent claim 14 has been amended to recite “directly into the spinal cord, within 14 days of injury”.  In Remarks filed August 8, 2022, Applicant states: “Support for this amendment can be found in Applicants’ Examples” (pg. 4, second sentence), but Applicant fails to indicate where specific support is found. The examiner finds the only support for this amendment appears in Figure 3-3C (see paragraph [0030]), where changes are seen to occur within 14 days and plateau thereafter.  
Claims 14, 18, 27, and 31-37 have and earliest effective US filing date of  09/04/2008.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the scope of instant claim 18 differs from that of the parent claim (claim 14).  Claim 14 recites a preamble of intended use (“for reducing the adhesion of ED-1+ cells to dystrophic axons”).  This preamble does not require any assessment of cell adhesion and is not “necessary to give life, meaning, and vitality” to the claim because it does not impose a methodological limitation upon the administering step, and does not impose a material limit to the cells administered.  For purposes of applying prior art the preamble “is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.” Consequently, “preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant.”). In Poly-America LP v. GSE Lining Tech. Inc., 383 F.3d 1303, 1310, 72 USPQ2d 1685, 1689 (Fed. Cir. 2004). See MPEP 2111.02(II) fourth paragraph.
The indefiniteness arises when Claim 18 appears to further limit the cells of that recited intended use (“wherein said ED-1+ cells are macrophages and/or microglia”), without imposing any methodological steps (i.e. assessing the adhesion of ED1+ cells) or imposing any structural limits on the elements of the claimed method.  For purposes of applying prior art, the intended use of the claimed method will be interpreted as an inherent effect that occurs subsequent to the step of administering the claimed MAPC cells.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As currently amended to require administration “directly into the spinal cord, within 14 days of injury”, Claims 14, 18, 27, and 31-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furcht et al. US 2005/0181502 published August 15, 2005 (cited in the previous actions, now US Patent 10,226,485), in view of Kang et al., Cytotherapy (2005) Vol.7, No.4:368-373.
Response to Remarks/Affidavit and Claim Interpretation:
The 189-page Affidavit under 37 CFR 1.132 filed by inventor Sarah Busch on August 8, 2022 is insufficient to overcome the rejection of claims 14, 18, 27 and 31-37 based upon pre-AIA  35 U.S.C. 103(a) as set forth for the following reasons:
First, the previous rejection was based upon Parr (2007) and Furcht (2005).  The claims have been amended to newly specify proximity and timing of administration, therefore a new reference has been added to teach these new limitations.  Arguments pertaining to the combination of Parr and Furcht are moot because new prior art (Kang) has been applied that does not conflate the MSC versus MAPC/MASC nomenclature.
Second, regarding the teachings of Furcht, Dr. Busch asserts that a person having ordinary skill in the art at the time of filing, “reading paragraphs [00141] and [00162] in Furcht…would not have envisioned using MAPCs to treat axon retraction and certainly would not have thought that MAPCs might have an effect on dystrophic axon/macrophage adhesion” (pg. 4, first paragraph).   This is not persuasive because the independent claim recites:
 “A method for reducing the adhesion of ED-1+ cells to dystrophic axons that would result in axonal retraction in a subject with spinal cord injury, relative to no administration, said method comprising administering stem cells to said subject with spinal cord injury directly into the spinal cord, within 14 days of injury and in sufficient amounts to reduce said adhesion, relative to no administration, wherein the stem cell is a human bone marrow-derived non-embryonic stem cell that expresses oct4 or telomerase and has the ability to differentiate in cell culture into cell types of more than one embryonic germ layer.”

As stated previously, (ex. Office action mailed May 27, 2020, pg. 3, third paragraph), “for reducing the adhesion of ED-1+ cells to dystrophic axons that would result in axonal retraction in a subject with spinal cord injury” is merely the intended use of the invention because this preamble does not impose any method steps or confer structural limitations upon the sole active step “administering”.   Regarding preambles that recite intended use, MPEP 2111.02 II. states: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” [emphasis added]. The preamble in the instant case imparts no structural or methodological limitations upon the method comprising the sole active step of “administering” the specific cells.  Therefore, the preamble is not considered a limitation and is of no significance to claim construction.  
Additionally, the court in Merck KGaA v. Integra Life Sciences I Ltd, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. The case law applies to the instant claims because all that a PHOSITA would need to do to anticipate the invention would be “administering stem cells to said subject with spinal cord injury directly into the spinal cord, within 14 days of injury… wherein the stem cell is a human bone marrow-derived non-embryonic stem cell that expresses oct4 or telomerase and has the ability to differentiate in cell culture into cell types of more than one embryonic germ layer”.  This would teach the invention regardless of whether or not a person of ordinary skill in the art would have recognized the inherent disclosure, namely, reducing the adhesion of ED-1+ cells to dystrophic axons and reducing axonal retraction, at the time of invention. The court has held that there is no requirement that the inherent property/result be known by the prior art practitioner, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).  
The recitation, “in sufficient amounts to reduce said adhesion, relative to no administration” was previously found to be indefinite claim language and was rejected under 35 U.S.C. 112(b) because there are no method steps for assessing this reduction and it is unclear if this assessment is required for infringement.  However, Applicant has stated on the record the effect of reducing adhesion is determined by axon regeneration in the subject, and a practitioner would know this had occurred if there was any beneficial or desired clinical result (Remarks filed 11/25/2020).  Therefore, Applicant clarified that reducing ED1+ cell adhesion and reducing axon retraction are inherent results/effects that occur subsequent to administering that yields a therapeutic benefit, and this rejection was withdrawn in view of this clarification. 
As stated in previous Office actions, absent positively recited active steps for determining oct4 and/or telomerase expression and the differentiation ability of the cells, the recitation of  a cell “that expresses oct4 or telomerase” and “has the ability to differentiate in cell culture into cell types of more than one embryonic germ layer” are interpreted as inherent properties of multipotent, non-embryonic stem cells (MASCs) derived from human bone marrow (a.k.a. multipotent adult progenitor cells MAPCs).
Art Rejection:
The group of Furcht et al. have patented the method for isolating human MASCs/MAPCs from bone marrow.  The Furcht et al. art of record teaches administering the identical cells - isolated multipotent mammalian stem cells or “MASCs” of instant claim 14 (paragraph [0020]) for treating “spinal cord injury” of instant claim 14 (paragraphs [0140], [0141] and [0262]). Furcht and colleagues demonstrate these cells are positive for oct3/4 (paragraphs [0020], [0060], [0061], [0081]-[0086]).  The cells “express high levels of telomerase” (paragraph [0024]) as required by instant claims 14, 31 and 34.  The cells of Furcht are capable of differentiating into cell types of more than one embryonic germ layer (see paragraphs [0093] through [0113] and [0120]) as recited by instant claims 14, 27, 33 and 34.  Regarding proximity, the reference discloses local administration (paragraphs [0032], [0137], and [0155]) that, for spinal cord injury, would equate to directly into the spinal cord as recited in instant claim 14. The prior art provides enabling guidance for transplantation into a rodent brain ([0117] and [0123] through [0127]) and demonstrate improvement in an animal model of infarction or stroke. Furcht and colleagues evaluated telomere length of these cells after 10, 25 and 35 cell doublings and found that telomere length was unchanged (paragraph [0044]) and teaches “40 cell doublings can routinely be obtained” and discloses up to 70 doublings ([0068], [0075] and [0076]). The reference states “MASC telomeres do not shorten for an extended period of time, i.e., for over 4 months in ex vivo culture (or >35 cell doublings)” ([0145]).  Since they are unchaged it renders obvious their use in transplantation “wherein the cells (1) have doubled 10-40 times in vitro prior to being administered” and “wherein the cells (I) have doubled 40 times in vitro prior to being administered”, as required by instant claims 35 and 36.  The reference teaches, even after 30 cell doublings, the MASCs “showed a normal karyotype” (paragraph [0230]), as required by instant claim 37.
The Furcht et al. reference does not expressly teach the newly added limitations of “directly into the spinal cord” and “within 14 days of injury”.
The Kang et al. reference, however, remedies these deficiencies by teaching transplantation of human multipotent stem cells improved sensory perception and mobility in a patient with a spinal cord injury that occurred 19 years and 6 months before transplantation.  Specifically, cells were “injected into the subarachnoid space of the most distal part of the normal spinal cord. Then an additional 2 mL (one million) stem cells was injected diffusely int the intradural and extradural space of the injured spinal cord” (pg. 369, second to last paragraph).  Thus, the reference teaches administration of the same cells “directly into the spinal cord”. While the human multipotent stem cells of Kang were isolated from human umbilical cord blood, the reference discloses, “the most common source of MSC has been [bone marrow] BM, but aspirating BM from a patient is an invasive procedure. In addition, it has been demonstrated that the number and differentiating potential of BM-derived MSC decrease with age [10]. Therefore, the search for alternative sources of MSC is of significant value.”  Thus, the reference discloses the cells from these two sources can be used interchangeably.
Lastly, while the Kang reference does not administer “within 14 days”, as required by the instant claims, it teaches therapeutic benefit when administered 19+ years after injury. Given that the reference demonstrates therapeutic success with this longer interval between injury and transplantation, a person having ordinary skill in the art at the time of the effective filing date could have optimized the interval between injury and administration by routine experimentation and performed the transplantation within 14 days of injury with a reasonable expect  The Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421.  MPEP 2144 sets forth Applicant' s burden for rebuttal of a prima facie case of obviousness based upon routine optimization.  Applicant must provide either a showing that the particular interval between injury and transplantation is critical; and/or a showing that the prior art reference teaches away from the claimed interval.  In the instant case, demonstrating success with a longer interval between injury and transplantation does not constitute a teaching away from shorter intervals; and, there is no evidence that within 14 days is critical.
For all of these reasons, the claimed method is obvious over what was known, prior to the effective filing date of the instant application, about multipotent non-embryonic stem cells and the benefits upon their transplantation for the treatment of spinal cord injury, and claims 14, 18, 27, and 31-37 are rejected.

Art made of record but not relied upon for rejection:
Sherri S. Schultz, “Adult Stem Cell Application in Spinal Cord Injury,” Current Drug Targets, 2005, 6, 63-73.
Review article summarizing the successes in the field of spinal cord injury treatment comprising adult stem cell transplantation (starting on pg. 65, last two paragraphs).  Discussion of adult stem cells isolated from bone marrow begins on pg. 68, second column.  Discussion of largely unpublished human clinical trials begins on page 71, last paragraph of first column.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/            Examiner, Art Unit 1649                                                                                                                                                                                            

/JEFFREY STUCKER/            Supervisory Patent Examiner, Art Unit 1649